DETAILED ACTION
The instant action is in response to application 16 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Giuliano (US 20170244318) in view of Saginni et als “A 99% Efficient Dual Phase Resonant Swtiched Capacitor Buck Converter for 48 V Data Center Bus Conversions” (IEEE NPL).
As to claim 1,  Guliano discloses An apparatus comprising: a first power converter (Fig. 5, regulating ckt) operative to convert an input voltage (source) into a first output voltage (intermediate voltage between regulating ckt and switching ckt); a second power converter operative to convert the first output voltage into a second output voltage that powers a load (fig. 5, vout, load), the second power converter including a switched-capacitor converter (Fig. 39-40) providing capacitive energy transfer, the second power converter providing unregulated conversion of the first output voltage into the second output voltage via the capacitive energy transfer; and the first power converter operative to regulate a magnitude of the first output voltage based on comparison of a magnitude of the second output voltage with respect to a desired setpoint reference voltage (¶221, Fig. 31, 15.  Shows how the output voltage feeds the PWM regulation of the frst converter, driving the output voltage to Vref).
Guliano does not disclose the second power converter including a switched-capacitor converter providing capacitive energy transfer and a magnetic device providing magnetic energy transfer.
Sagini teaches the second power converter including a switched-capacitor converter providing capacitive energy transfer and a magnetic device providing magnetic energy transfer (Saginni, Fig. 4, Q1-Q3, CF1, CF2, unlabeled transformer) the second power converter providing unregulated conversion of the first output voltage into the second output voltage via the capacitive energy transfer and the magnetic energy transfer (See Figs. 3/5, the controller turns on/off each switch at a fixed rate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use the converter disclosed by Saginni to increase efficiency (title).
	As to claim 2, Giuliano in view of Saginni teaches wherein the switched-capacitor converter receives the first output voltage and the magnetic device outputs the second output voltage (this is taught by the combination, with Saginni’s device taking the place of the second converter).
	As to claim 3, Giuliano in view of Saginni  teaches wherein the switched-capacitor converter stage includes multiple switched capacitor cells; and wherein the magnetic device is electrically coupled to switching elements associated with the multiple switched capacitor cells (Saginni, CF1, CF2, Fig. 4, unlabeled transformer).
	As to claim 4, Guliano in view of Saginni teaches wherein a combination of the magnetic
device and the multiple switched capacitor cells form at least one resonant circuit path (AN LC
circuit can be formed by Cf1/2and the windings of the transformer).
  As to claim 5, Guliano in view of Saginni teaches wherein the switched-capacitor converter includes multiple capacitors (Cf1/Cf2); wherein the magnetic device includes an input winding coupled to the switched capacitor converter (Ia winding), the multiple capacitors controllably switched in a circuit path including the input winding of the magnetic device to convert the first output voltage into the second output voltage; and wherein the magnetic device includes an output winding (Ib winding) operative to output the second output voltage.
As to claim 6, Guliano in view of Saginni teaches wherein the second power converter is a non-isolated power converter (Fig. 4 does have a transformer but does not isolate the primary/secondary).
As to claim 7, Guliano in view of Saginni teaches wherein the switched-capacitor converter and the magnetic device transfer energy in time intervals of equal duration (See Saginni, Fig. 5).
	As to claim 8, Guliano in view of Saginni teaches wherein the second power converter provides conveyance of respective energy from the received first output voltage to the second output voltage in each switching control cycle of operating the second power converter (See Fig. 5 of Saginni).
As to claim 9, Guliano in view of Saginni teaches wherein the second power converter includes a first switched-capacitor converter and second switched-capacitor converter connected in parallel (Saginni, Fig. 4), each of the first switched-capacitor converter and the second switched-capacitor converter operative to convert the first output voltage into the second output voltage.
As to claim 10, Guliano in view of Saginni teaches wherein switches in the switched-capacitor converter are operated in a zero voltage switching mode via energy provided by the magnetic device (Saginni, abstract, “ZVS turn-on”).
As to claim 11, Guliano in view of Saginni teaches wherein the load is powered in each powering cycle by the capacitive energy transfer and the magnetic energy transfer (Saginni, Fig. 4/5), reducing overall conduction losses in passive and active components of the second power converter (Saginni, title).
As to claim 12, Guliano in view of Saginni teaches wherein a size of a magnetic core associated with the magnetic device does not depend on current ratings but instead on the second output voltage. (Saginni, pg. 482 “Considering the magnetic core, the DC flux density associated with the output current is cancelled, hence the equivalent area of the magnetic core does not depend on the maximum output current but only on the output voltage and the switching frequency.”)
	As to claim 13, Guliano in view of Saginni teaches wherein the switched-capacitor converter includes a resonant circuit path (Cf1, Ia winding); and wherein operation of the resonant circuit path near its resonant frequency reduces a reactive impedance of the switched-capacitor converter in which the switched-capacitor converter becomes resistive (this occurs at the resonant point, where the capacitive and resonant impedances are approximately equal).
	As to claim 14, Guliano in view of Saginni teaches wherein first power converter is operative to regulate conversion of the input voltage into the first output voltage based at least in part on an amount of current supplied by the second output voltage to the load (See equations in Guliano.  Equation1 4 which has terms for output voltage and total current, and equation 8 which specifies Vin =4Vout.  The combination would feed use that equation to govern the regulation stage shown in Guliano).
As to claim 15, Gulliano discloses a method comprising via a first power converter, converting an input voltage into a first output voltage; via a second power converter, converting the first output voltage into a second output voltage that powers a load, the second power converter including a switched- capacitor converter providing capacitive energy transfer, the second power converter providing conversion of the first output voltage into the second output voltage via the capacitive energy transfer and the magnetic energy transfer; and via the first power converter, regulating a magnitude of the first output voltage based on comparison of a magnitude of the second output voltage with respect to a desired setpoint reference voltage. (see rejection of claim 1 above.  The apparatus reads on the method).
Guliano does not disclose the second power converter including a switched- capacitor converter providing capacitive energy transfer and a magnetic device providing magnetic energy transfer, the second power converter providing conversion of the first output voltage into the second output voltage via the capacitive energy transfer and the magnetic energy transfer.
Saginni teaches the second power converter including a switched- capacitor converter providing capacitive energy transfer and a magnetic device providing magnetic energy transfer, the second power converter providing conversion of the first output voltage into the second output voltage via the capacitive energy transfer and the magnetic energy transfer (See rejection of claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Giuliano to use the converter disclosed in Saginni in the second stage to increase efficiency (Title).  
As to claim 16, Guliano in view of Saginni teaches via the switched-capacitor converter, receiving the first output voltage; and via the magnetic device, outputting the second output voltage (see rejection of claim 2 above).
As to claim 17, Guliano in view of Saginni teaches wherein the switched-capacitor converter stage includes multiple switched capacitor cells (Cf1/Cf2); and wherein the magnetic device is electrically coupled to switching elements associated with the multiple switched capacitor cells (Ia/Ib are directly connected to the switches and capacitors), the method further comprising: operating a combination of the magnetic device and the multiple switched capacitor cells in a resonant circuit mode to convert the first output voltage into the second output voltage (See Fig. 5).
As to claim 18, Guliano in view of Saginni teaches wherein the switched-capacitor converter includes multiple capacitors (Cf1, Cf2); wherein the magnetic device includes an input winding (winding Ia) coupled to the switched- capacitor converter, the method further comprising: controllably switching (Q1-Q8) the multiple capacitors in a circuit path including the input winding of the magnetic device to convert the first output voltage into the second output voltage.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11362585. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application has more specifics.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839